Citation Nr: 1121929	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Montgomery, Alabama currently has jurisdiction of this file.

In April 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in May 2006, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Ulcerative colitis, diagnosed as diarrhea, cause unknown, was shown to have had onset during active service.


CONCLUSION OF LAW

Ulcerative colitis, diagnosed as diarrhea, cause unknown, is due to disease that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veteran Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed above, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

II.  Decision  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

The service treatment records do not show ulcerative colitis by diagnosis or treatment.  In July 1953, however, while serving in Korea, the Veteran was treated for what was initially diagnosed as hepatitis.  The records indicate that diagnosis was replaced with diarrhea, cause unknown.  He also had recently suffered a contusion to his left lower abdomen after falling against a 2 x 4 piece of lumbar.  Coughing made the pain worse.  The cough was relatively dry, but produced small quantities of blood.  The medical providers did not indicate whether they believed the blood from coughing was related to the diarrhea or the contusion.  The diarrhea persisted despite treatment and the Veteran was evacuated to the 121st Evacuation Hospital.  Although the RO requested the records of the 121st Evacuation Hospital, they have not been located.  The separation examination in November 1953 did not contain any finding, complaint, diagnosis, or reference to treatment for ulcerative colitis, or the treatment for diarrhea in July 1953.

The Veteran states he was treated for ulcerative colitis shortly after separation by Dr. J. M., now deceased.  He has tried to obtain Dr. M's records of his treatment between 1953 and 1980, but has been unsuccessful.  

Currently, he is treated by two private physicians, Dr. G. M., and Dr. C. D.  The records of both Dr. G. M. and C. D. indicate that ulcerative colitis was confirmed as a diagnosis in January 1981, by a flexible proctoscope examination and biopsy.  This examination located the area of ulcerative colitis from the 20 cm area down to the 14cm area.  The biopsies demonstrated signs of both acute and chronic inflammatory colitis with no signs of malignancy.  

Since that time and throughout the 1980s, the Veteran would occasionally experience flare-ups of the ulcerative colitis, but by October 1985, Dr. D considered the Veteran's ulcerative colitis to be inactive.  In May 1997, there were no signs of acute or chronic inflammation after a colonoscopic biopsy.  A year later, in June 1998, the colon biopsy demonstrated mild chronic colitis.  A similar diagnosis of mild non-specific chronic colitis occurred in January 2002.

After a pelvic computed tomography (CT) scan in December 2005, it was felt the Veteran had diverticula without evidence of diverticulitis and mild enlargement of the median prostate lobe, but nothing was mentioned concerning his ulcerative colitis.  Similarly, after another colonoscopic examination in January 2006, the physicians noted a hyperplastic polyp but no findings indicating acute or chronic ulcerative colitis.  None of the records of Dr. G. M. or C. D. submitted to VA indicate that the Veteran's ulcerative colitis had its onset or is related to service.

In May 2007, J. E. E., who served with the Veteran, recalls that the Veteran was treated several times at the dispensary and was subsequently hospitalized with stomach problems and that the Veteran had a diagnosis of ulcerative colitis, which was initially diagnosed while the Veteran was in Korea.  

In July 2007, the National Personnel Records Center (NPRC) in St. Louis, Missouri indicated it had not located any records from the 121st Evacuation Hospital.

In March 2009, Dr. G. M. wrote a letter to VA advising that he had treated the Veteran for many years and confirmed that a colon biopsy in 1981 lead to the diagnosis of ulcerative colitis.  He reviewed the Veteran's service treatment records and noted that the Veteran was treated for diarrhea that was not responsive.  Dr. M believed that further workup was not done to confirm ulcerative colitis.  In Dr. M's opinion, it was reasonable to presume that the nonresponsive diarrhea might well be the same disease process that was diagnosed in 1981.

In April 2010, the Veteran underwent a VA examination and the examiner reviewed the available service treatment records.  The examiner noted that in July 1952, the Veteran suffered from diarrhea and was treated with Pepto-Bismol and a paregoric.  The Veteran had a prior episode of vomiting.  The vomiting resolved but the diarrhea was persistent.  

The Veteran reported that, for the remainder of his service and from 1953-1980, he had on and off diarrhea associated crampy abdominal pain.  The Veteran's diarrhea illness worsened in 1981, which resulted in the diagnosis of ulcerative colitis.  Since 1981, medicine has helped control his symptoms.  With any flare, the Veteran has crampy abdominal pain, which was occurring the day of the examination.  The Veteran had five bowel movements prior to examination, which occurred at mid-morning.  His weight has been stable and he does not suffer from nausea or vomiting, constipation, or fistula formation.  He occasionally has belly pain with cold sweat.  The disorder did not significantly impact upon his activities, although he needs to have a bathroom readily available.  He has not been hospitalized nor had surgery for the disorder.

On physical examination, the Veteran had bowel sounds.  The examiner noted tenderness to palpation diffusely.  There were no masses or hepatosplenomegaly.

The examiner diagnosed ulcerative colitis and acknowledged that the Veteran reported symptoms for nearly 30 years before the diagnosis was established.  The examiner noted that regarding the 1953 in-service illness, the Veteran did not have bloody diarrhea, but had other symptoms consistent with hepatitis.  Diarrhea can sometimes be associated with hepatitis.  In the examiner's view, it is not possible to pinpoint the exact time of diagnosis of ulcerative colitis in the Veteran.  He would also expect any report of bloody diarrhea to instigate a further investigation leading to a diagnosis of ulcerative colitis, but there is no evidence of such an incident.  The examiner then stated "[a]although it is possible that ulcerative colitis was the cause of his diarrhea during his active military service, it is equally possible that there was another etiology for his diarrhea at that time."  Because there was a thirty-year span without an appropriate diagnosis or evaluation leading to ulcerative colitis, the examiner opined that it was less than likely that the ulcerative colitis was the cause of his diarrhea symptoms at the time of service.

In November 2010, the Veteran's treating physician, Dr. G. M., wrote another report explaining that before the Veteran started seeing him in 1981, he saw another physician from 1954 until 1981.  All this time, the Veteran apparently had bloody diarrhea for a number of years continuing after service in Korea, but no definite diagnosis was made until1981.  Dr. M stated the ulcerative colitis history occurred and began while on active duty.  In Doctor M's opinion, no diagnosis could have been diagnosed until a colonoscopy occurred and that procedure was not available in 1953.

The Veteran testified that when the diarrhea problem started in service, he had bloody stools.  He also testified that because they could not stop the bleeding or the diarrhea, he was transferred to an evacuation hospital.  He has continued to have problems with the blood and diarrhea. 

In this case, the Board notes that the Veteran suffers from ulcerative colitis as a current disability.

There also is no doubt the Veteran had an incident in service where he suffered diarrhea that resisted the usual treatment.  He was treated at the dispensary closest to his duty station in Korea and the medical providers sent him to the 121st Evacuation Hospital.  The records, however, do not state whether the Veteran also had blood in his stools.  The Veteran has testified that he did have blood at the very start and the inability to stop his symptoms, including the blood, was the reason he needed to be transferred to the evacuation hospital.
What care the Veteran received and what diagnosis he had at the evacuation hospital might have helped determine exactly what the Veteran suffered in 1953 and whether it is related to his current ulcerative colitis.  In other words, no one knows what the evacuation hospital records said about bloody diarrhea and/or what was done for the Veteran relating to treatment, the diagnosis, testing, etc.  Unfortunately, the records of the hospital are not available and further efforts to try and obtain those records would be futile.  See 38 C.F.R. § 3.159 (e).

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  The Veteran is competent to testify what symptoms he suffered in 1953, including blood in his stools and what happened to him, i.e., transfer to the evacuation hospital and what he was told as to the reason.  These are matters that require only the Veteran's personal knowledge as the facts come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Therefore, the Board finds the Veteran is competent to testify that he suffered from persistent bloody diarrhea in 1953.  Furthermore, as the records from the evacuation hospital are missing, and the records from the dispensary confirm that persistent diarrhea resulted in the transfer, the Board also finds the Veteran credible in his testimony and also finds the Veteran also suffered from bloody diarrhea resistant to treatment and that resulted in his transfer to the 121st evacuation hospital.  The determinative issue thus involves a question of a medical nexus or medical causation, and competent medical evidence is required to substantiate the claim.  

Missing records concerning the Veteran's military service do not, alone, obviate the need to still have medical nexus evidence supporting the claim by suggesting a correlation between the condition that caused his disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).)  In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Although the Veteran is competent to state he had diarrhea and other symptoms, the Board rejects any statements by the Veteran that links his current ulcerative colitis and the bloody diarrhea he suffered in service.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  An opinion on causation in this case requires that a person is qualified through education, training, or experience to offer a medical diagnosis or opinion.  As no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as nexus evidence in support of the claim.

There is competent medical evidence on the nexus question in favor of the claim and against the claim.  The VA examiner contends that if the Veteran had an ulcerative colitis episode in service, the diagnosis could have been made in 1953 after a more thorough investigation, if the Veteran ever reported bloody diarrhea. He concedes that based upon available evidence, the Veteran still could have had ulcerative colitis in service.  He also does not explain what investigation could have been conducted given the state of medical knowledge in 1953.  The Veteran's private physician contends that the Veteran had bloody diarrhea as a symptom for many years and that the diagnosis could not be made until the Veteran had a colonoscopy in 1981.  As to onset, the Veteran's physician states that colonoscopy would not have been available in 1953 and that does not explain how his caregivers could arrive at a diagnosis of ulcerative colitis or otherwise determine the etiology of the bloody diarrhea.  In short, neither expert explains how ulcerative colitis was diagnosed in 1953 based upon the medical knowledge and procedures available at that time.  

Stated another way, the competent but conflicting medical evidence concerning a nexus between the Veteran's service and his ulcerative colitis is dependent upon the missing records.  The two doctors set forth clinical findings that may have existed or may not have existed because crucial information is missing from service records that are no longer available.  Absent that information, the Board finds the two experts, the VA examiner and Dr. M, to be equally probative as to the connection between the in- service incident of diarrhea and the current disability of ulcerative colitis and further evidence of what methods and evidence the caregivers could have used to reach a diagnosis of ulcerative colitis in 1953.

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current ulcerative colitis disability is related to military service.  The benefit of the doubt rule is therefore for application, and is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  As such, all three elements of service connection are satisfied, and the benefit sought on appeal is granted.

ORDER

Service connection for ulcerative colitis, diagnosed as diarrhea, cause unknown, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


